United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS              December 30, 2003
                         FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                               No. 02-41608
                             Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

TIM C. WILLIAMS,

                                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                            (C-02-CR-105-1)
                         --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant      Tim    C.    Williams     appeals     from     his

conviction,     sentence,   and   final   order   of   criminal    forfeiture

following his plea of guilty to conspiracy to launder money and

conspiracy to possess with intent to distribute more than five

kilograms of cocaine in violation of 18 U.S.C. § 1956(a)(1)(A)(i)

and (h); 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846.           We must examine

the basis of our jurisdiction, and must do so on our own motion if

necessary.     See Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Under FED. R. APP. P. 4(b)(3), the time period for filing a

notice of appeal is tolled by the filing of specified postjudgment

motions. Although not listed among the motions in Rule 4(b)(3)(A),

a motion for reconsideration tolls the 10-day period for filing a

notice of appeal.       See United States v. Brewer, 60 F.3d 1142, 1143-

44 (5th Cir. 1995); United States v. Greenwood, 974 F.2d 1449,

1465-67 (5th Cir. 1992).        Williams’s November 5, 2002, “Opposed

Motion to Vacate Conviction and Sentence, and to Dismiss the

Indictment,” was filed within 10 days of the entry of Williams’s

final judgment of conviction and sentence and thus was a timely-

filed motion for reconsideration.             As such, it suspended the time

for filing a notice of appeal.               See Brewer, 60 F.3d at 1143-44;

FED. R. APP. P. 4(b).

     As the district court has not ruled on Williams’s motion for

reconsideration,    this     case   must      be    REMANDED   for    the   limited

purposes of allowing that court to rule on that motion.                         The

district court     is    directed   to       rule   on   Williams’s    motion   for

reconsideration as expeditiously as practicable, consistent with a

just and fair disposition of the matter.             See Burt v. Ware, 14 F.3d

256, 260-61 (5th Cir. 1994).             We retain jurisdiction over the

appeal except for the purposes of the limited remand.                  Williams’s

“Unopposed Motion to Supplement the Record with Government’s Motion

and District Court’s Order Unsealing Sentencing Transcripts” is

HELD IN ABEYANCE pending district court’s ruling in this limited

remand.

                                         2
LIMITED REMAND.




                  3